      Case 1:18-cv-04421-DLC Document 21 Filed 10/09/18 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------X
                                        :
 TARYN-LEE ANDREW,                      :
                                        :
                     Plaintiff,         :              18cv4421(DLC)
                                        :
                 -v-                    :            OPINION AND ORDER
                                        :
 J.P. MORGAN CHASE & CO., EDWARD        :
 WILLIAM WATSON,                        :
                                        :
                     Defendants.        :
                                        :
 -------------------------------------- X

APPEARANCES

For the plaintiff:
Bernard V. Kleinman
Law Office of Bernard V. Kleinman, PLLC
108 Village Square, Suite 313
Somers, NY 10589

For the defendants:
Maxine H. Neuhauser
Jiri Janko
Epstein, Becker, & Green, P.C.
250 Park Avenue
New York, New York 10177

DENISE COTE, District Judge:

     The defendants have moved to dismiss the first amended

complaint (“FAC”).    For the reasons that follow, the motion is

granted.

                               Background

     The following facts are alleged in the FAC.         Prior to her

employment with J.P. Morgan Chase (“JPMC”), plaintiff Taryn-Lee

Andrew (“Andrew”) entered into a romantic relationship with
        Case 1:18-cv-04421-DLC Document 21 Filed 10/09/18 Page 2 of 11



defendant Edward Watson (“Watson”) in or around 2008 that lasted

for a period of about two years.          Watson was an employee of

defendant JPMC during the entire period of their relationship,

holding the position of Executive Director.          Andrew began

working as a business analyst in the London office of JPMC in or

around April 2010.      During the course of the relationship,

Watson was allegedly violent toward Andrew, leading to his

arrest by London police.       Andrew’s injuries caused permanent

damage to two of her fingers.        Andrew reported Watson’s behavior

to her supervisor at JPMC, Andrew Brook, in 2010.

    Andrew requested a transfer to the New York office of JPMC

and moved to New York in October 2010.         While Andrew was working

at the JPMC office in New York, Watson would occasionally travel

to that office from London for business reasons.           Watson’s

presence in the New York office caused Andrew great distress,

compelling her to excuse herself from work to see doctors.

Andrew was diagnosed with post-traumatic stress disorder, and

was prescribed medications.       She made her JPMC supervisor, John

Casper, aware of the situation, and asked to be notified if

Watson was ever posted to the New York office.           JPMC did not

notify Andrew each time that Watson was scheduled to be in New

York.

    After her posting to New York, Andrew’s performance reviews

began to decline.      On April 17, 2012, she received notice that


                                      2
      Case 1:18-cv-04421-DLC Document 21 Filed 10/09/18 Page 3 of 11



her employment with JPMC was terminated because JPMC’s “staffing

needs [had] changed.”    She was given forty-five days to execute

a proposed Separation Agreement or else waive any severance pay.

On May 29, 2012, Andrew, through her counsel, declined to

execute the Separation Agreement.

    Andrew took no further action until more than three and a

half years later, in January 2016, when her attorney sent a

letter to JPMC seeking to resolve the issue of her termination.

That letter was followed by two additional letters in February

and April 2016.   The instant action was filed in the New York

County Supreme Court on April 14, 2018 -- six years after

Andrew’s termination by JPMC.      On May 17, 2018, the action was

removed to this Court pursuant to 28 U.S.C. §§ 1441(a) and 1446.

    JPMC filed a motion to dismiss on May 18, 2018.           On June

25, Andrew filed an amended complaint, which added Watson as a

defendant.   JPMC filed a renewed motion to dismiss on June 26.

That motion became fully submitted on July 31.

    In her FAC, Andrew asserts claims against JPMC for breach

of an implied employment contract between her and JPMC,

negligent infliction of emotional distress, various violations

of the New York State Human Rights Law (“NYSHRL”), the New York

City Human Rights Law (“NYCHRL”), and Title VII of the Civil

Rights Act of 1964, civil conspiracy to violate the NYSHRL, and

violation of Section 1182 of the Immigration and Nationality


                                    3
      Case 1:18-cv-04421-DLC Document 21 Filed 10/09/18 Page 4 of 11



Act, codified at 8 U.S.C. § 1101 et seq.        She also asserts

identical claims for negligent infliction of emotional distress

and civil conspiracy against Watson.

     Andrew admits that the statute of limitations has run on

her Title VII and state law claims with the exception of her

breach of contract claim, but relies on the doctrine of

equitable tolling.1    She has abandoned her claim under Section

1182 of the Immigration and Nationality Act.

                               Discussion

     “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”       Cohen v. Rosicki,

Rosicki & Assocs., 897 F.3d 75, 80 (2d Cir. 2018) (citation

omitted).   A claim to relief is plausible when the factual

allegations in a complaint “allow[] the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.”    Progressive Credit Union v. City of New

York, 889 F.3d 40, 48 (2d Cir. 2018) (citation omitted).           A

court “must accept as true all of the allegations contained in a


1 Ordinarily, a motion to dismiss based on a statute of
limitations would have to be converted into a motion for summary
judgment because it addresses an affirmative defense that a
plaintiff has no burden to anticipate. But in this case, Andrew
attached many documents to her complaint that JPMC has relied
upon. Andrew has not identified any further facts or documents
that she would rely upon to rebut JPMC’s statute of limitations
defense.


                                    4
      Case 1:18-cv-04421-DLC Document 21 Filed 10/09/18 Page 5 of 11



complaint, though threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not

suffice.”   Carlin v. Davidson Fink LLP, 852 F.3d 207, 212 (2d

Cir. 2017) (citation omitted).

    Employment in the State of New York is at-will.           “Under New

York’s employment-at-will doctrine, an employer has a nearly

unfettered right to discharge an employee.”        Jones v. Dunkirk

Radiator Corp., 21 F.3d 18, 21 (2d Cir. 1994).         “Under New York

law, employment for an indefinite or unspecified term is

presumed to be at will and freely terminable by either party at

any time without cause or notice.”       Brown v. Daikin America

Inc., 756 F.3d 219, 231 (2d Cir. 2014) (citation omitted).

    The presumption of at-will employment, however, may be

rebutted “by demonstrating an express limitation in the

individual contract of employment curtailing an employer’s right

to terminate at will.”     Id. (citation omitted).      “Policies in a

personnel manual specifying the employer’s practices with

respect to the employment relationship . . . may become a part

of the employment contract” when the employee alleging a breach

of contract can prove “(1) an express written policy limiting

the employer’s right of discharge exists, (2) the employer (or

one of its authorized representatives) made the employee aware

of this policy, and (3) the employee detrimentally relied on the

policy in accepting or continuing employment.”         Baron v. Port


                                    5
         Case 1:18-cv-04421-DLC Document 21 Filed 10/09/18 Page 6 of 11



Authority of New York and New Jersey, 271 F.3d 81, 85 (2d Cir.

2001).     The Second Circuit has observed that this is a

“difficult pleading burden” and that “routinely issued employee

manuals, handbooks and policy statements should not lightly be

converted into binding employment agreements.”            Brown, 756 F.3d

at 231 (citation omitted).

    For a Title VII claim arising in New York to be timely, a

plaintiff must file a charge with the EEOC or its state

equivalent within 300 days of the allegedly unlawful employment

practice.     42 U.S.C. § 2000e–5(e)(1); Vega v. Hempstead Union

Free School District, 801 F.3d 72, 78-79 (2d Cir. 2015); Quinn

v. Green Tree Credit Corp., 159 F.3d 759, 765 (2d Cir. 1998).

While “a plaintiff’s failure to fully comply with the remedial

administrative scheme envisioned by Title VII does not preclude

judicial review, . . . the administrative filing requirements

operate like a statute of limitations,” which are subject to

equitable tolling.       Hardaway v. Hartford Public Works Dep’t, 879

F.3d 486, 491 (2d Cir. 2018) (citation omitted).

    Both New York State and New York City employment

discrimination claims are governed by a three-year statute of

limitations.      See N.Y.C.P.L.R. § 214(2); N.Y.C. Admin. Code § 8–

502(d).     Common law actions to recover damages for a personal

injury such as negligent infliction of emotional distress are

also subject to a three-year statute of limitations.


                                       6
         Case 1:18-cv-04421-DLC Document 21 Filed 10/09/18 Page 7 of 11



N.Y.C.P.L.R § 214(5); see also Yong Wen Mo v. Gee Ming Chan, 792

N.Y.S.2d 589, 591 (2d Dep’t 2005); AB ex rel. EF v. Rhinebeck

Central School District, 361 F. Supp. 2d 312, 317 (S.D.N.Y.

2005).

    A plaintiff seeking equitable tolling of a statute of

limitations must establish “(1) that [s]he has been pursuing

[her] rights diligently, and (2) that some extraordinary

circumstance stood in [her] way and prevented timely filing.”

Bolarinwa v. Williams, 593 F.3d 226, 231 (2d Cir. 2010)

(citation omitted).       “Statutes of limitations are generally

subject to equitable tolling where necessary to prevent

unfairness to a plaintiff who is not at fault for her lateness

in filing.”      Gonzalez v. Hasty, 651 F.3d 318, 322 (2d Cir. 2011)

(citation omitted).       Equitable tolling is “an extraordinary

measure that applies only when plaintiff is prevented from

filing despite exercising that level of diligence which could

reasonably be expected in the circumstances.”           Id. (citation

omitted) (emphasis in original).           The Supreme Court has urged

that it is “a rare remedy to be applied in unusual

circumstances, not a cure-all for an entirely common state of

affairs.”     Wallace v. Kato, 549 U.S. 384, 396 (2007).

    Andrew’s claim for breach of her employment contract fails

because employment in the State of New York is at-will and she

has not established that there was an employment contract


                                       7
      Case 1:18-cv-04421-DLC Document 21 Filed 10/09/18 Page 8 of 11



between her and JPMC for a specified period of time.          The

Harassment-Free Workplace Policy upon which Andrew initially

relies is precisely the sort of “routinely issued employee

manual[], handbook[] [or] policy statement[]” that “should not

lightly be converted into [a] binding employment agreement[].”

Brown, 756 F.3d at 231 (citation omitted).2

     In her opposition, Andrew relies instead on a letter from

the JPMC Human Resources Department dated August 19, 2010, which

outlined the terms of her employment in New York.         This

employment letter cannot reasonably be read to constitute a

contract for employment for a fixed period of time.          While the

letter lists a start date, salary, and benefits, it does not

contain any language with respect to Andrew’s end date or the


2 Although only the “Harassment-Free Workplace Policy” was
attached to Andrew’s complaint, the complaint also contends that
“such other policies as adopted by the Defendant created an
enforceable contract between the parties.” Andrew has not
specifically identified the “other policies” to which she
refers. As set forth in the exhibits to JPMC’s declaration in
support of its motion to dismiss, JPMC’s employment-at-will
policy specifically stated that “nothing set forth in these
policies constitutes or creates a contract or guarantee of
employment or confers any rights to continued employment.”
JPMC’s Code of Conduct similarly stated that “[t]he Code of
Conduct does not create any rights to continued employment and
is not an employment contract.” To the extent that Andrew
relies on these policies, they are “integral to the complaint”
and thus properly considered at the motion to dismiss stage.
See Chambers v. Time Warner, Inc., 282 F.3d 147, 152-53 (2d Cir.
2002). Andrew has not challenged the appropriateness of
considering these documents at the motion to dismiss stage, and
indeed relies on the Code of Conduct in her opposition to the
motion to dismiss.


                                    8
         Case 1:18-cv-04421-DLC Document 21 Filed 10/09/18 Page 9 of 11



term of her employment.        Absent such language, “employment for

an indefinite or unspecified term is presumed to be at will.”

Brown, 756 F.3d at 231.

    Andrew further contends that this letter represented a

contract for a minimum period of employment of three years,

because she came to the United States on an H1B visa, which has

a time limitation of three years.          This argument is meritless.

An H1B visa is valid for a period of “up to three years,” with a

possible extension to six years.           8 C.F.R. §

214.2(h)(9)(iii)(A)(1).        It does not obligate an employer to

continue to employ the visa recipient for a minimum of three

years.     This is especially the case since the JPMC letter does

not make any mention of Andrew’s H1B visa.              There is, in short,

nothing to rebut the strong presumption under New York law that

Andrew was an at-will employee of JPMC.

    The remainder of Andrew’s claims are time-barred or have

been abandoned.      This case was filed six years after the alleged

discriminatory actions took place -- well outside the three year

statute of limitations for Andrew’s state law claims.              Andrew

does not contest that her state law claims are time barred, but

rather relies on the doctrine of equitable tolling.

    Andrew has not made a showing that equitable tolling is

appropriate in this case.        She has not “been pursuing her rights

diligently.”      Bolarinwa, 593 F.3d at 231.       The only action


                                       9
     Case 1:18-cv-04421-DLC Document 21 Filed 10/09/18 Page 10 of 11



Andrew describes taking in response to her termination from JPMC

was to send a letter, through her counsel, in which she declined

to execute the proposed separation agreement and explained her

belief that her employment was terminated in order to protect

Watson.   She describes no further action until three and a half

years later, after the statute of limitations had already run,

at which point Andrew’s counsel sent three additional letters to

JPMC seeking to resolve the dispute.      Another two years passed

before this case was filed.

    Nor has Andrew alleged that any extraordinary circumstances

prevented her from timely asserting her rights.        She cites

simply “the gravity of the allegations herein, and the fact that

Defendant Watson is still an employee of Chase Bank.”         She has

not adequately explained how these facts have prevented her from

asserting her rights under state or federal law.        Andrew has

identified no facts that suggest she should be granted the

extraordinary remedy of equitable tolling.

    Andrew’s Title VII claims are additionally barred because

of her failure to exhaust her administrative remedies.         Andrew

did not file a complaint with the EEOC or the equivalent New

York agency within 300 days of the alleged action taking place

as required by 42 U.S.C. § 2000e–5(e)(1).       See also Vega, 801

F.3d at 78-79.   For the same reasons set out above, equitable

tolling is inappropriate with respect to Andrew’s Title VII


                                   10
     Case 1:18-cv-04421-DLC Document 21 Filed 10/09/18 Page 11 of 11



claim.

    Andrew’s claims against Watson are also dismissed for the

reasons described above.    Where, as here, the reasons for

dismissal apply equally to all defendants, and the plaintiff has

had notice and a full opportunity to be heard, sua sponte

dismissal of claims against defendants that have not yet been

served and have not appeared is appropriate.        See Hecht v.

Commerce Clearing House, Inc., 897 F.2d 21, 26 n.6 (2d Cir.

1990).   For example, sua sponte dismissal “is . . . appropriate

if it appears from the face of the complaint that the action is

barred . . . by expiration of the statute of limitations.          Baker

v. Cuomo, 58 F.3d 814, 819 (2d Cir. 1995).       Both of the claims

asserted against Watson (negligent infliction of emotional

distress and civil conspiracy) are dismissed as time-barred for

the same reasons discussed above with respect to JPMC.

                              Conclusion

    The defendants’ June 26, 2018 motion to dismiss the FAC for

failure to state a claim is granted with respect to all

defendants.



Dated:    New York, New York
          October 9, 2018
                                 ____________________________
                                          DENISE COTE
                                 United States District Judge




                                   11
